COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
HAROLD ELDRIDGE POTUCEK,                                          No. 08-16-00206-CR
                                                  §
                               Appellant,                           Appeal from the
                                                  §
v.                                                                207th District Court
                                                  §
THE STATE OF TEXAS,                                              of Comal County, Texas
                                                  §
                                Appellee.                          (TC# CR2015-187)
                                                  §

                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF SEPTEMBER, 2016.


                                              STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.